NOT FOR PUBLICATION

UNITED STATES DISTRICT COUR’
DISTRICT OF NEW JERSEY

 

NORTHWESTERN MUTUAL LIFE
INSURANCE CO., et al.,

Plaintiffs,
Me

VALEANT PHARMACEUTICALS
INTERNATIONAL, INC., ef ai.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant

Civil Action No. 18-15286 (MAS) (LHG)

MEMORANDUM OPINION

s Valeant Pharmaceuticals

International. Inc., n/k/a Bausch Health Companies Inc. (“Valeant’), J. Michael Pearson

(“Pearson”), and Robert L. Rosiello’s (“Rosiello”) (collectively, “Valeant Defendants”) Motion to

Dismiss (ECF No. 18); Defendant Howard B. Schiller’s (“Schiller”) Motion to Dismiss (ECF

No. 17); and Defendant Tanya Carro’s (“Carro”) Motion to Dismi

ss (ECF No. 19). Plaintiffs

Northwestern Mutual Life Insurance Co.; Northwestern Mutual Series Fund, Inc. — High Yield

Bond Portfolio; and Northwestern Mutual Series Fund, Inc, — |Research International Core

Portfolio (collectively, “Northwestern Mutual”) opposed Valeant

Carro’s (collectively, “Defendants”) motions in a single brief. (ECE

in separate briefs. (ECF Nos. 36, 37, 38.)

Defendants’, Schiller’s, and

No. 27.) Defendants replied

 
The Court has carefully considered the parties’ submissions and decides the matter without

oral argument pursuant to Local Civil Rule 78.1. For the reasons

Motions to Dismiss are granted.

L BACKGROUND!

The Court has previously summarized many of the fag
memorandum opinions in related matters. See, e.g., In re Valeant

No. 15-7658. 2017 WL 1658822 (D.N.J. Apr. 28, 2017), recon

set forth below. Defendants’

tual allegations at issue in
Pharm. Int'l, Inc. Sec. Litig.,

sideration denied, 2017 WL

3880657 (D.N.J. Sept. 5, 2017). The Court assumes the parties’ familiarity with those allegations

and only recounts the factual background and procedural history necessary to decide the instant

motions.

On October 22, 2015, Laura Potter brought a putative class action on “behalf of all persons

who purchased or otherwise acquired Valeant stock between February 23, 2015 and October 20,

2015. inclusive... , against Valeant and certain of its officers an
the Securities Exchange Act of 1934....° Inre Valeant, No. 15-7
No. 1. On May 31, 2016, the Court consolidated Ms. Potter's act

and pursuant to the Private Securities Litigation Reform Act (“PSI

d/or directors for violations of
658 (D.N.J.), Compl. { 1, ECF
ion with several other actions,

LRA”), 15 U.S.C. § 78u-4, the

Court appointed Lead Counsel and a Lead Plaintiff in the consolidated action. Inre Valeant, Order

3, ECF NG, 67.

On June 24, 2016, Lead Plaintiff and Named Plaintiff filed 4

(the “Class Complaint”). In re Valeant, Consol. Compl., ECF No

“brought on behalf of purchasers of Valeant equity securities and

 

Consolidated Class Complaint
80. The Class Complaint was

enior notes between January 4,

' For the purpose of deciding the instant motion, the Court accepts all factual allegations in the

Complaint as true. See Phillips v. Cty. of Allegheny, 515 F.3d 224

, 233 (3d Cir. 2008).

 

hr
2013 and March 15, 2016, inclusive (“Class” and “Class Period”), seeking to pursue remedies
under §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 (*Exchange Act”), [Securities
Exchange Commission (“SEC”)] Rule 10b-5 promulgated thereunder (17 C.F.R. § 240.10b-5), and
§§ 11, 12(a)(2), and 15 of the Securities Act of 1933 (“Securities Act”).” Jd. 41. Lead Plaintiff
and Named Plaintiff brought nine claims. /d. {f§{ 538-50, 572-728. On April 28, 2017, the Court
decided six motions to dismiss filed by various groups of defendants in the Valeant Class Action.
See Inre Valeant, 2017 WL 1658822, at *1.

Northwestern Mutual “purchased Valeant securities between January 15, 2013 and April
15, 2016” and alleged that those purchases were “at prices that were|materially inflated as a result
of [Defendants’] misrepresentations, omissions, and other unlawful conduct... .” (Compl. § 21,
ECF No. 1.) Northwestern Mutual filed its complaint on October 24, 2018. (See generally id.)
Northwestern Mutual brings eight total counts. (/d. §§ 391-458.) Northwestern Mutual brings six
counts against all defendants: Count I—Racketeering in Violation of N.J.S.A. § 2C:41-2(c); Count
Il—Racketeering in Violation of N.J.S.A. § 2C:41-2(d):; Count III—Aiding and Abetting
Racketeering in Violation of N.J.S.A. § 2C:41-2(c), (d); Count [V-—Violations of Section 10(b)
of the Exchange Act and SEC Rule 10b-5; Count VII—Common Law Fraud/Fraudulent
Inducement; and Count VIII—Negligent Misrepresentation. (id. § 391-423, 441-58.)
Northwestern Mutual brings Count V—Violations of Section 18 of|the Exchange Act, 15 U.S.C.
§ 78r—against Valeant, Pearson, and Rosiello, and Count Vi—Violations of Section 20(a) of the
Exchange Act, 15 U.S.C. § 78t(a)—against Pearson, Schiller, and Rosiello. (/d. | 424-40.)

On February 8, 2019, Defendants filed their respective Motions to Dismiss. (Schiller’s
Mot. to Dismiss, ECF No. 17: Valeant Defs.” Mot. to Dismiss, HCF No. 18: Carro’s Mot. to

Dismiss, ECF No. 19.) Schiller moved for dismissal of Plaintiffs’ claims against him in their

(3

 
entirety. (Schiller’s Mot. to Dismiss 1.) Valeant Defendants moved for dismissal of Counts I, II,
Ill, VII, and VIII in full and Counts IV, V, and VI in part. (Valeant Defs.” Mot. to Dismiss 1.)
Carro moved for dismissal of Counts I, II, I, 1'V, VII, and VIII as to her. (Carro’s Mot. to Dismiss
1.)

Pursuant to Federal Rule of Civil Procedure 12(b)(6) | (“Rule 12(b)(6)”), Valeant
Defendants argue Northwestern Mutual’s state law claims are preempted by the Securities
Litigation Uniform Standards Act of 1998 (“SLUSA”) and a portion of Northwestern Mutual’s
federal claims are untimely.’ (See generally Valeant Defs.’ Moving Br., ECF No. 18-1.) On the
issue of timeliness, Valeant Defendants assert: (1) Northwestern] Mutual’s federal claims are
barred by the applicable statute of limitations; (2) by filing an individual action prior to class
certification, Northwestern Mutual forfeited any tolling of its Section 10(b) and Rule 10b-5 claims
that would have been available pursuant to American Pipe & Construction Co. v. Utah, 414 U.S.
538 (1974); (3) there is no basis to toll Northwestern Mutual’s Section 18 claims because similar
claims were not filed in Jn re Valeant; and (4) a portion of Northwestern Mutual’s claims are barred
by the applicable statute of repose. (/d. at 9-18.) Schiller and Carro join, as applicable, Valeant

Defendants’ arguments.’ (Schiller’s Moving Br. 1; Carro’s Moving Br. 1, ECF No. 19-1.) Schiller

 

2 Valeant Defendants state that there is a tolling agreement between Valeant Defendants and
Northwestern Mutual. (See Valeant Defs.’ Moving Br. 1, ECF No./18-1.) The tolling “agreement
covered only claims related to purchases of Valeant securities prior to March 16, 2016.” (/d.)
Valeant Defendants, accordingly, seek dismissal of only those claims not covered by the tolling
agreement (e.g. those claims based on purchases of Valeant securities from March 16, 2016
through April 15, 2016). Ud.)

3 Schiller and Carro join in Valeant Defendants’ arguments and do not advance any independent
arguments. (Compare Valeant Defs.’ Moving Br., with Schiller’s Moving Br., ECF No. 17-1, and
Carro’s Moving Br. 1, ECF No. 19-1.) The Court, accordingly, cites to the Valeant Defendants’
brief when addressing Defendants’ arguments.

 
and Carro are not parties to the tolling agreement between Valeant
Mutual and move to dismiss all of Northwestern Mutual’s federal c

Moving Br. 1; Carro’s Moving Br. 1.)

On March 8, 2019, Northwestern Mutual opposed Defends
brief. (Pls. Opp’n Br., ECF No. 27.) Northwestern Mutual maintai
not preempted by SLUSA because (1) the securities at issue are not”

in the statute, and (2) the Third Circuit's holding in Taksir y. The J

(3d Cir. 2018), narrowed the applicable test. (/d. at 2-11.)

American Pipe tolling applies to its federal claims. (/d. at 11-16.)

On March 29, 2019, Valeant Defendants, Schiller, and C

Mutual’s Opposition. (Valeant Defs.’ Reply Br., ECF No. 37; Sch

Carro’s Reply Br., ECF No. 38.) Schiller and Carro advance th
Valeant Defendants. (Compare Valeant Defs.” Reply Br., with Se
Reply Br.)
Il. LEGAL STANDARD
District courts must consider a Rule 12(b)(6) motion under
court must “tak[e] note of the elements a plaintiff must plead to st
556 U.S. 662. 675 (2009). Second, it must accept as true all of a

allegations and construe the complaint in the light most favorab

aside conclusory allegations proffered in the complaint. Fowler

Nor

Defendants and Northwestern

laims as untimely. (Schiller’s
ants’ motions in an omnibus
ns that its state law claims are
‘covered securities” as defined

vanguard Group, 903 F.3d 95

thwestern Mutual asserts that

‘arro replied to Northwestern
iller’s Reply Br., ECF No. 36;

ie same rebuttal arguments as

hiller’s Reply Br., and Carro’s

a three-part analysis. First, the

ate a claim.” Ashcroft v. Iqbal,
plaintiffs well-pleaded factual
le to the plaintiff, while setting

vy. UPMC Shadyside, 578 F.3d

203. 210-11 (3d Cir. 2009). Third, the court “must then determine whether the ‘facts alleged in

the complaint are sufficient to show that the plaintiff has a “ple

211 (quoting Igbal. 556 U.S. at 679).

‘usible claim for relief." Jd. at

 
Il. DISCUSSION

The Court, first, addresses whether Northwestern Mutual’s state law claims are preempted

by SLUSA. The Court then addresses whether Northwestern Mutual’s federal securities claims

are timely.

A.

Northwestern Mutual’s Claims are Preempted by

SLUSA provides, in relevant part:

No covered class action based upon the statutory or c
any State or subdivision thereof may be maintained j
Federal court by any private party alleging —

(A) a misrepresentation or omission of a material fact
with the purchase or sale of a covered security; or

(B) that the defendant used or employed any m
deceptive device or contrivance in connection with t
sale of a covered security.

15 U.S.C. § 78bb(f)(1) (emphasis added). As relevant here, a “cove

[A]ny group of lawsuits filed in or pending in the s
involving common questions of law or fact, in which
are sought on behalf of more than 50 persons; and (]
are joined, consolidated, or otherwise proceed as a si

any purpose.

15 U.S.C. § 78bb(£)(5)(B)(i1). A “covered security” is:

[A] security that satisfies the standards for a co
specified in paragraph (1) or (2) of section 18(b) of
Act of 1933, at the time during which it is all
misrepresentation, omission, or manipulative or dec
occurred, except that such term shall not include any
that is exempt from registration under the Securitie
pursuant to rules issued by the Commission under sec
of that Act.

 

+ Section 4(2) was re-designated Section 4(a)(2) by the JOBS Act.
§ 201(b)(1), (c)(1), Apr. 5, 2012, 126 Stat. 314.

SLUSA

ommon law of
n any State or

in connection

anipulative or
he purchase or

ame court and
(I) damages
1) the lawsuits
ngle action for

vered security
‘the Securities
eged that the
eptive conduct
y debt security
s Act of 1933
tion 4[(a)](2)!"!

 

red class action” is:

See Pub.L. 112-106, Title I,
15 U.S.C. § 78bb(£)(5)(E). Paragraph (1) of Section 18(b) of the Sect

security” as “(A) a security designated as qualified for trading in the

authorized for listing, on a national securities exchange (or tier o

security of the same issuer that is equal in seniority or that is a

described in subparagraph (A).” 15 U.S.C. § 771(b).

On multiple occasions, the Court has determined that the sam

brings here are preempted by SLUSA. See e.g., Catalyst Dynamic A

Int'l, Inc., No. 18-12673, 2019 WL 2331631, at *4 (D.N.J. May 31,
v. Valeant Pharm. Int’l, Inc., No. 18-08595, 2018 WL 6492764, at *
Abbett Inv. Tr.-Lord Abbett Short Duration Income Fund v.
No. 17-6365, 2018 WL 3637514, at *10 (D.N.J. July 31, 2018).

argued that the securities at issue were not “covered securities” and,

did not apply.’ Lord Abbett, 2018 WL 3637514, at *9. The Cour
Abbett plaintiffs to “proceed on their state law negligent misrepres
would directly contravene Congress’s intent behind [SLUSA

interpreted by the Supreme Court in” Merrill Lynch, Pierce, Feni

U.S. 71 (2006).° Id. at *10.
Here, Defendants urge the Court to reach the same conclu

and find that Northwestern Mutual’s state law claims are preempte¢

 

5 The Court notes that the same counsel represents Northwestern |
three cited cases.

6 Northwestern Mutual does not argue that this matter is not a “coy
accordingly, finds that this matter is a “covered class action” for th
Dynamic, 2019 WL 2331631, at *3-4, and 20/2 Dynasty, 201 8 W

irities Act defines a “covered
national market system . . . or
r segment thereof); or (B).a

senior security to a security

> claims Northwestern Mutual
Ipha Fund v, Valeant Pharm.
2019); 2012 Dynasty UC LLC
$ (D.N.J. Dec. 10, 2018); Lord
Valeant Pharm. Int'l, Inc.,
In Lord Abbett, the plaintiffs
as aresult, SLUSA preemption
t found that allowing the Lord
sentation and fraud claims...

*s] preemption provision as

ver & Smith Inc. v. Dabit, 547

sion it reached in Lord Abbett,

»d by SLUSA. (Valeant Defs.’

Mutual and the plaintiffs in the

vered class action.” The Court,
p reasons articulated in Catalyst
L 6492764, at *3-4.

 
Moving Br. 6-9.) Defendants argue that Valeant notes and stock are “covered securities” under

SLUSA and even if they are not, the alleged “underlying fraud involved a ‘covered security’,
namely, common stock, which subsequently impacted the price of the notes at issue.” (/d. at 7-8
(alterations omitted).)

Northwestern Mutual contends the notes purchased by | Northwestern Mutual Life
Insurance Co. and Northwestern Mutual Series Fund, Inc. — High Yield Bond Portfolio
(collectively, “Notes Plaintiffs”), and Valeant’s unregistered 144A debt securities (“Valeant
Notes”), are not “covered securities” under SLUSA.’ (Pls. Opp’n Br, 2-11.) Notes Plaintiffs
state that in Lord Abbett the Court did not determine that Valeant’s Senior Notes are “covered
securities.” (/d, at 2.) Notes Plaintiffs declare that the definition of a “covered security” excludes
securities exempt from registration pursuant to rules issued by the Securities Exchange
Commission (“SEC”) under Section 4(a)(2) of the Exchange Act. (/d. at 4.) Notes Plaintiffs aver
that Valeant relied on Section 4(a)(2) of the Exchange Act “because that is the statutory foundation
for registration exemptions available to issuers.” (/d.)

Notes Plaintiffs’ arguments that Valeant Notes are not “covered securities” are

unpersuasive. First, the rulemaking history of Rule 144A makes cle
the rule is Section 4(a)(1) of the Exchange Act, not Section 4(a)(2). R
Changes to Method of Determining Holding Period of Restricted Se
145, 55 Fed. Reg. 17,933, 17.943 (Apr. 23. 1990) (“Rule 144

Commission and Rules 144 and 145 are being amended by the Con

 

7 Northwestern Mutual Series Fund, Inc. — Research International C
Research”) only purchased Valeant common stock and concedes the
its state law claims. (Pls. Opp’n Br. 2 n.1.) The Court, acc
Research’s state law claims are preempted by SLUSA.

‘ar that the statutory basis for
esale of Restricted Securities;
curities Under Rules 144 and
A is being adopted by the

mission pursuant to Sections

ore Portfolio (“Northwestern

Court’s prior rulings preclude
ordingly, finds Northwestern

 
2(11), 4(1), 4(3), and 19(a) of the Securities Act of 1933.”) S$
commentary, the legislative history of the definition of “covered
exclusion in the definition “does not appear to be applicable to Rule
Harold S. Blumenthal & Samuel Wolff, Securities & Federal Corp
2019). According to the same commentary, the “senior securities d
traded securities are also covered securities.” /d The Court, ther

Senior Notes are “covered securities” under SLUSA.®

econd, as explained in one
securities” suggests that the
144A private offerings.” 3C
porate Law § 16:195 (2d ed.
f a company with nationally

efore, finds that the Valeant

Notes Plaintiffs also argue that Taksir, which post-dates the Court’s decision in Lord

Abbett, narrowed the test for “in connection with.” (Pls.’ Opp’n Br. 6-11.) They assert that “Taksir

definitively held that broadly coinciding with a transaction in covered securities is not enough.”

(id. at 7.) Notes Plaintiffs derive a two-part test from Taksir: first, the Court should “identify the

transaction the plaintiff alleges was induced by the fraud, and second, determine whether that

transaction was in a covered security.” (/d. at 8 (emphasis in original).) Notes Plaintiffs urge the

Court “to apply the Taksir test here, and evaluate whether their transactions in the Valeant Notes

were in a covered security ....” (/d. at 9 (emphasis in original).) Notes Plaintiffs aver that their

transactions in Valeant Notes were not in connection with covered securities and “not connected

to [Valeant] common stock, directly or indirectly[.]” and “[t]herefore, under Taksir,... SLUSA

does not preclude the Note[s] Plaintiffs’ state law claims.” (/d. at 11.)

 

® The Court’s previous dismissal of claims brought pursuant to Section 12(a)(2) of the Securities
Act does not command a different result. In Jn re Valeant, the specific issue before the Court was
“whether Rule 144A registration requires dismissal of Securitids Act Section 12 claims of
liability.” Jn re Valeant, 2017 WL 1658822, at *15. Because Section 12 only applies to public
offerings, the impact of a Rule 144A registration was determinative of whether the Section 12
claim could proceed. Here, whether the offering was public or private does not resolve the issue

of whether Valeant Senior Notes are a “covered security.”

 
Defendants disagree with Notes Plaintiffs’ interpretation of Tiaksir. (Valeant Defs.’ Reply

Br. 4-7.) Defendants contend that “[t]he Third Circuit explicitly distinguished” the claims asserted

in Taksir from claims like those asserted by Notes Plaintiffs. (Id. at|5.) Defendants state that the

“transaction-based test” Notes Plaintiffs extrapolate from Taksir is not located in the “opinion or

in any other case interpreting Taksir.” (Id.) Defendants argue that the Taksir court did not reject

the “coincide test”; rather the “[Third Circuit] approvingly cited the ‘coincide test” and emphasized

that the Supreme Court ‘was not modifying [it]’ when it decided Chadbourne & Parke LLP v.

Troice, 571 U.S. 377 (2014).” Ud. (quoting Taksir, 903 F.3d at 97).) Defendants point out that

Northwestern Mutual’s Opposition Brief is the first time that Northwestern Mutual distinguishes

between the securities purchased by the individual plaintiffs. (/d. at 6 n.6.)

Notes Plaintiffs’ interpretation of Taksir is flawed. At issue in Taksir was whether alleged

overcharges on sales commissions for stock trades were in connection with the purchase or sale of

a covered security. Taksir, 903 F.3d at 97. The Third Circuit noted that “the facts of [Taksir| are

in plain contrast to: . . . the fraudulent manipulation of stock prices in Dabit.” Id. at 100. The

Third Circuit did not narrow the test for “in connection with.” Rather, it explicitly relied on the

Supreme Court’s decisions in Dabit and Troice after stating that the Supreme Court in Dabit

“embraced a seemingly broad interpretation of the phrase[, |” and noted that under Supreme Court

precedent, “it is enough that the fraud alleged ‘coincide’ with a securities transaction—whether by

the plaintiff or by someone else.” Id. at 97 (quoting Dabit, 547

further noted that the Zroice majority addressed and rejected the

U.S. at 85). The Third Circuit

Troice dissent’s views that the

holding altered Dabit. Id. Thus, Troice “clarifies—rather than modifies—Dabit.” Id.

The Court finds that Northwestern Mutual alleges a misfepresentation or omission of a

material fact in connection with the purchase of Valeant Not¢s. For each state law claim,

10

 
Northwestern Mutual alleges that Defendants made a false representation that had a direct impact
on Northwestern Mutual’s decision to purchase the Valeant Notes. (See, e.g., Compl. § 397
(“Defendants knowingly. willfully, and unlawfully made misrepresentations or omissions of
material fact for the purpose of improperly inflating the price of Valeant securities by misleading
Plaintiffs and the investing public .... Plaintiffs []reasonably relied [on Defendants’ statements]
in electing to purchase and own Valeant securities, which they would not have done but for
Defendants’ fraudulent conduct.”); id. f{ 444, 447 (“The material representations set forth above
were fraudulent, and Defendants’ representations fraudulently omitted material statements of
fact.... Plaintiffs justifiably relied on the Defendants’ false representations and misleading
omissions in purchasing Valeant Notes.); id. | 456 (“Plaintifi’s reasonably relied on the information
Defendants provided and were damaged as a result of these mistepresentations and omissions.
Plaintiffs would not have purchased Valeant Notes at all, or at the inflated prices they paid, had
they known the true facts... .”).)
Northwestern Mutual’s Complaint makes clear that the alleged false statements and
misrepresentations did not just “coincide” with Notes Plaintiffs’ purchase of Valeant Notes. Notes
Plaintiffs allege the statements were the “but-for” cause of their purchases or they reasonably relied
on the statements when making the purchases. (See id. {{ 397. 446, 447, 456.) The Court,
accordingly, concludes that Northwestern Mutual alleges a misrepresentation or omission of a
material fact in connection with the purchase of Valeant Notes, a dovered security, and as a result,

Notes Plaintiffs’ state law claims are preempted by SLUSA.

11

 
B. Northwestern Mutual’s Federal Claims are Untim
Section 10(b) claims must be “brought not later than the ear

the discovery of the facts constituting the violation; or (2) [five] ye
U.S.C. § 1658(b). The limitations period for Section 10(b) claims “b
did discover or a reasonably diligent plaintiff would have ‘discovel
violation’ —whichever comes first.”
28 U.S.C. § 1658(b)(1)). The standard focuses on the “reasonably d
of whether the actual plaintiff undertook a reasonably diligent inv
deemed ‘discovered’ until a reasonably diligent plaintiff would hay
that fact to adequately plead it ina complaint . . . with sufficient de
a 12(b)(6) motion to dismiss.” Pension Tr. Fund for Oper
Securitization Transactions, Inc., 730 F.3d 263, 275 (3d Cir. 2013
Ret. Sys. v. MBIA, Inc., 637 F.3d 169, 175 (2d Cir. 2011)).

pa
Le

“A statute of limitations defense is an affirmative defens

plead in his [or her] answer.” Stephens v. Clash, 796 F.3d 281, 288 (3d Cir. 2015). A statute of
limitations defense can also be raised via a Rule 12(b)(6) motion “if the time alleged in the

statement of a claim shows that the cause of action has not been brought within the statute of
limitations.” Jd. (quoting Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)). The Court may

grant the instant motion only “if the face of the complaint demonstrates that [Plaintiffs’] claims

are untimely.” Jd. (quotations and citations omitted).

 

° In Lord Abbett, the Court concluded the rationale in Dekalb County Pension Fund v. Transocean
Litd., 817 F.3d 393 (2d Cir. 2016), as amended (Apr. 29, 2016), persuasive and found that the two-
year statute of limitations and five-year statute of repose in the Sarbanes-Oxley Act of 2002 applied
to Section 18 claims. Lord Abbett, 2018 WL 3637514, at *8. The Court adopts that finding in this

matter.

ely

lier of —(1) [two] years after

ars after such violation.”

> Merck & Co. v. Reynolds, 559 U.S. 633, 653 (2010) (quoting
ligent plaintiff. .. irrespective
pstigation.” Id. “A fact is not
ve sufficient information about
tail and particularity to survive

ating Eng’rs v. Mortg. Asset

 

egins to run once the plaintiff

[ed] the facts constituting the

(quoting Pontiac Gen. Emps.’

that a defendant must usually
In Catalyst Dynamic, the Court dismissed as untimely a com

plaint similar to, and at times

verbatim to, the Complaint in this matter. (See Catalyst Dynamic, 2019 WL 2331631, at *7.

Compare Compl., with Compl., Catalyst Dynamic Alpha Fund v

Valeant Pharm. Int'l, Inc..

No. 18-12673 (D.N.J.), ECF No. 1.) Because of the similarities between the Catalyst Dynamic

complaint and the Class Complaint, the Court concluded that “a reasonably diligent plaintiff would

have had enough facts to plead the instant claims with sufficient det

a motion to dismiss by the time the Class Complaint was filed.” Se¢

ail and particularity to survive

Catalyst Dynamic, 2019 WL

2331631, at *6. The Court, as a result, concluded that the federal claims in Catalyst Dynamic were

untimely.!° Id.

The Court’s analysis in Catalyst Dynamic regarding timeli

ness of the complaint applies

with equal force here: “When a complaint is filed alleging substantially similar claims as raised

in the instant matter, a reasonably diligent plaintiff would have su

facts necessary to adequately plead the requisite facts ‘with suffi¢

survive a 12(b)(6) motion to dismiss.’” Catalyst Dynamic, 2019

Pension Tr. Fund, 730 F.3d at 275.). In light of the similarities b

Class Complaint, the Court finds that a reasonably diligent plaintif
to plead the instant claims with sufficient detail and particularity to
June 24, 2016, the date Class Complaint was filed. The Court, acco!

law claims are untimely, absent the application of American Pipe t

Perhaps in anticipation of the Court’s finding, Northweste

that the federal claims are untimely absent the application of the

 

!0 Because the Catalyst Dynamic plaintiffs argued that their com
the application of the American Pipe tolling doctrine, the Court
amend out of an abundance of caution. Catalyst Dynamic. 2019 V

fficient information about the
ient detail and particularity to
WL 2331631, at *6 (quoting

etween the Complaint and the

f would have had enough facts

survive a motion to dismiss by

rdingly. finds Plaintiffs’ federal

ling.

rm Mutual appears to concede

American Pipe doctrine. (See

plaint was timely even without

granted the plaintiffs leave to

VL, 2331631, at "7.

 
Pls.’ Opp’n Br. 11 (“[AJIl of Plaintiffs’ claims are timely, not just those tolled by agreement with

the Valeant Defendants. The American Pipe doctrine has tolled

limitations on Plaintiffs’ federal law claims... .” ).)

Defendants contend that by opting out of the class action in Jn

on class certification, Plaintiffs have forfeited American Pipe tollin

12.) Defendants claim that courts in this district unanimously hol
individual action prior to class certification may not avail itself of
(citing Thomas v. Corr. Med. Servs., Inc., No. 04-3358, 2009 WL 7

2009)).) Defendants state that “[t]hese decisions are in accord wit

but acknowledge that there is a circuit split on this issue. (Id. at 12-

the Supreme Court’s holding in China Agritech, Inc. v. Resh, 1388

rationale of decisions denying American Pipe tolling to such acti
Defendants argue that “permitting tolling in such circumstance

enhance, judicial economy.” (/d.)

Northwestern Mutual frames Defendants’ position as req|
punitive rule” that is “incompatible with the purpose and history of

Opp’n Br. 12.) Northwestern Mutual compares Defendants’ posit

Circuit rejected in Wallach vy. Eaton Corp., 837 F.3d 356 (

Northwestern Mutual suggests that “implementing a forfeiture rule

Pipe doctrine because class members “would be compelled to inte
case the class representative was later found to be inadequate aftet

untimely, creating even more inefficiencies.” (Ud. (quoting Wallac

14

the running of the statute of
re Valeant prior to a decision
g, (Valeant Defs.’ Moving Br.
d that a plaintiff that files an
> American Pipe tolling. (Jd.
37105, at *3 (D.N.J. Mar. 17,
h the rule in other circuits[,|”
13 n.10.) Defendants state that
Ct. 1800 (2018), supports the
ons. (/d. at 14.) Specifically,
es would reduce, rather than
esting the Court to “adopt a
American Pipe” tolling. (Pls.
ion to the arguments the Third
3d Cir. 2016). Specifically,
would undermine the American
‘rvene in every class action’ in

+ a motion to intervene became

h, 837 F.3d at 374).)

 
Northwestern Mutual also argues that “[i]f courts imposed a forfeiture rule, class members

would rightly be concerned that the statute of repose might run on their claims before a decision

on class certification,” and, as a result, “the only logical move wauld be to forego reliance on

American Pipe altogether and file preemptive individual actions before the statute of limitations

has run.” (d. at 13.) Northwestern Mutual criticizes Defendants

1 reliance on District of New

Jersey cases applying a forfeiture rule and state that “the majority of circuit courts to consider the

forfeiture doctrine have rejected it, and it is increasingly disfavored even in courts where it was

once enforced.” (Jd. at 13-14 (citing In re WorldCom Sec. Litig.,

496 F.3d 245 (2d Cir. 2007);

State Farm Mut. Auto. Ins. Co. y. Boellstorff, 540 F.3d 1223 (10th Cir. 2008); Jn re Hanford

Nuclear Reservation Litig., 534 F.3d 986 (9th Cir. 2008)).) Northwestern Mutual asserts that

China Agritech does not support Defendants’ forfeiture argume
presented here was not before the Supreme Court. (Ud. at 14-15.)

In American Pipe, the Supreme Court held:

[Where class action status has been denied solely be

to demonstrate that ‘the class is so numerous tha
members is impracticable,’ the commencement of th
suit tolls the running of the statute for all purported
class who make timely motions to intervene after the
the suit inappropriate for class action status.

Am. Pipe, 414 U.S. at 552-53. The Supreme Court later clarified
not dependent on intervening in or joining an existing suit; it ap

members who, after denial of class certification, ‘prefer to bring

nt because the specific issue

cause of failure
t joinder of all
1e original class
members of the
court has found

that American Pipe tolling “is
plies as well to putative class

an individual suit rather than

intervene . . . once the economies of a class action [are] no longer available.”” China Agritech,

138 S. Ct. at 1804 (quoting Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 350 (1983)). Thus,

the contemporary understanding of the holding of American Pipe and its progeny is that:

 
[T]
limitations for all persons encompasse
Where class-action status has been denied, . . . memb

class [may] timely intervene as individual plai

still-pending action, shorn of its class character.
Id.

In China Agritech, the Supreme Court was presented with

he timely filing of a class action tolls the applicable statute of
d by the cla

iss complaint.
rs of the failed
ntiffs in the

G

the question of whether after

“denial of class certification, may a putative class member, in lieu of promptly joining an existing

suit or promptly filing an individual action, commence a class action
by the applicable statute of limitations?” Jd. The Supreme Court’s

_... American Pipe does not permit the maintenance of a follow-

of the statute of limitations.” Jd.

The Supreme Court has not addressed whether a putative ¢

an individual action prior to a decision on class certification may enj

Pipe doctrine to save otherwise untimely claims. The Third Circy

either. See Blake v. JP Morgan Chase Bank NA, 927 F.3d 701, 71

not reach whether tolling applies to [the plaintiffs’] claims for ind
were filed before [the class action] ended, as [plaintiffs] offer no re,
to survive other than those we reject above.”); see also Weitzner v
604, 612 (3d Cir. 2018). Prior to the Supreme Court’s decision
Tenth, and Ninth Circuits each held that a putative class member ]
prior to class certification would receive the benefit of American Pi
496 F.3d at 256 (“We hold that because Appellants were membe
action complaint, their limitations period was tolled under the doct)
time as they ceased to be members of the asserted class, notw

individual actions prior to the class certification decision.”): Boe

16

anew beyond the time allowed
answer was “[in the negative]

on class action past expiration

lass member who commences
oy the benefits of the American
iit has not addressed this issue
0 (3d Cir. 2019) (“We also do
ividual relief even though they
ason for their individual claims

. Sanofi Pasteur Inc., 909 F.3d

in China Agritech, the Second,
who brings an individual action

pe tolling. See Inre WorldCom,

rs of a class asserted in a class

rine of American Pipe until such
ithstanding that they also filed

listorff, 540 F.3d at 1228 (“We

 
anticipate that the Colorado Supreme Court would, as do we, find persuasive the reasoning of In
re WorldCom .... We therefore hold that Colorado would apply the American Pipe doctrine to
toll the statute of limitations for otherwise-stale individual claims filed before the class certification
decision.”); In re Hanford, 534 F.3d 986, 1009 (9th Cir. 2008) (“We therefore conclude that
members of the plaintiff-class who have filed individual suits ate entitled to the benefits of
American Pipe tolling.”). The Sixth Circuit, on the other hand, held that a putative class member
who brings an individual action prior to class certification “may not rely [on the] . . . class action
to suspend the limitations period on its fraud claims against [the def¢ndant].” Wyser-Pratte Mgmt.
Co. v. Telxon Corp., 413 F.3d 553, 569 (6th Cir. 2005). Since the Supreme Court's holding in
China Agritech, no Court of Appeals has ruled on the issue before the Court.

The issue before the Court is not whether Northwestern Mutual has “forfeited” American
Pipe tolling. Framing the issue in this manner assumes Northwestern Mutual is entitled to the
benefit of American Pipe tolling.'' The parties’ briefs make clear, and the Court agrees, there is
no binding precedent establishing that Northwestern Mutual is entitled to American Pipe tolling.
The Court, as a result, must determine whether in this instance the American Pipe doctrine should
be expanded to a putative class member who files an individual action prior any decision on class

certification. To resolve this issue, the Court considers the history and purpose of the American

 

| There is, perhaps. an argument that the broad language of the holding in American Pipe— which
encompasses “all purported members of the class”—entitles Northwestern Mutual to American
Pipe tolling. This argument, however, is significantly undermined|by the result in China Agritech.
In brief, the China Agritech Court described the respondent’s putative class action as “untimely
unless saved by American Pipe’s equitable-tolling exception to statutes of limitations.” China
Agritech, 138 8. Ct. at 1809. The China Agritech Court declined to extend the American Pipe
tolling doctrine to a putative class action brought by an individual who was a member of a previous
timely-filed class action, which was denied class certification. Jd. at 1811. Thus, despite the broad
language of the American Pipe holding, the Supreme Court declined to expand the doctrine.

Lf

 
Pipe doctrine and the context in which Northwestern Mutual re

doctrine.

In California Public Employees’ Retirement System v. ANZ
Court examined the source of the American Pipe doctrine. 1378. C|
ANZ Securities Court stated that “the source of the tolling rule app
judicial power to promote equity, rather than to interpret and enforce
2051. The holding in American Pipe was “orounded in the traditi
judiciary[.]” with the Supreme Court describing its ruling “as author
toll statutes of limitations.”” Jd. at 2052 (quoting Am. Pipe, 414 US.
Pipe Court did not consider the criteria of the formal doctrine of ¢
manner. . . . [t]he balance of the Court’s reasoning nonetheless reve

equitable powers, designed to modify a statutory time bar where its

injustice.” Jd.

In China Agritech, the Supreme Court stated that “[t]he

litigation’ that support tolling of individual claims, [ ] do not su

quests the Court to apply the

Securities, Inc., the Supreme
|. 2042, 2051-52 (2017). The
lied in American Pipe is the
> statutory provisions.” Jd. at
onal equitable powers of the
ized by the ‘judicial power to
at 558). While “the American
equitable tolling in any direct
‘als a rule based on traditional

rigid application would create

‘efficiency and economy of

 

port maintenance of untimely

successive class actions... .” China Agritech, 138 S. Ct. at 1802 (quoting Am. Pipe, 414 US. at

553). “Economy of litigation favors delaying individual claims ntil after a class-certification

denial.” Jd. The China Agritech Court also considered Federal Rule of Civil Procedure 23 (“Rule

23”) and described it as “evinc[ing] a preference for preclusion of u timely successive class actions

by instructing that class certification should be resolved early on!” Jd. Moreover, the PSLRA,

“evinces a similar preference

at the outset of litigation.” /d. Ultimately, the Supreme Court c

American Pipe are efficiency and economy of litigation, a princip

18

_. embodied in legislation, for grouping class-representative filings

included, “[t]he watchwords of

al purpose of Rule 23 as well.

 
Extending American Pipe tolling to successive class actions does not serve that purpose.” Id. at
1811. Thus, the China Agritech Court adopted a rule that would encourage “putative class
representatives to file suit well within the limitation period and seek/ certification promptly.” Id.
The Third Circuit has identified “two primary purposes underlying the Supreme Court’s
holding in American Pipe.” Weitzner, 909 F.3d at 611. First, |the American Pipe doctrine
encourages “efficiency and economy of litigation” because without the doctrine “potential class
members would be induced to file protective motions to intervene ot join.” Jd. (quoting American
Pipe, 414 U.S. at 553). Second, the American Pipe doctrine “protect[s] the interests of putative
unnamed class members who ha[ve] not received notice and were unaware of the pending class
action.” Id. Such class members have “no obligation to ‘take not¢ of the suit or to exercise any
responsibility with respect to it? until the existence of the class has been established.” Jd. (quoting
American Pipe, 414 U.S. at 552).
Here, Northwestern Mutual requests the Court to apply its|equitable power to a situation
where, if the Court declines to do so, there would be no injustice. Northwestern Mutual chose to
file its complaint more than two years and four months after the Class Complaint. If Northwestern
Mutual had waited until the Court’s decision on class certification, Northwestern Mutual would
have had two ways to bring its claims. Ifthe Court denied class certification, Northwestern Mutual
would have been entitled to assert its claim as timely because the statute of limitations would have
been tolled pursuant to American Pipe. In the event the Court granted Class Certification,
Northwestern Mutual would have had the opportunity to opt-out of the class and assert its timely
claims. See Fed. R. Civ. P. 23(c)(2)(b)(v) (requiring notice to class members “that the court will
exclude from the class any member who requests exclusion”). By filing an untimely pre-class

certification individual action, Northwestern Mutual must rely on an expansion of the American

19

 
Pipe doctrine to encompass its claims. Although application of the 4
subject to the traditional analysis for whether the Court should gran
notes that equitable tolling is applied “sparingly.” Glover v. F.D.1.C
2012). Given that Northwestern Mutual’s claims would be timely
pursued a different course of action, the Court cannot conclude ~
Pipe in this instance would result in an injustice.
On these facts. the Court finds that the expansion of the Amer

not promote “efficiency and econom
doctrine. As the Supreme Court stated, “Economy of litigation fav
until after a class-certification denial.” China Agritech, 1388. Ct. at
Mutual to bring its untimely claims prior to class-certification may ¢
actions to be brought prior to class-certification. As demonstrated
this matter and the matters consolidated in Jn re Valeant, in such a
have to deal with dispositive motions rehashing legal and factué
addressed. Such a turn of events is neither efficient, nor a wise use
The Court disagrees with Northwestern Mutual’s sugges
American Pipe doctrine would encourage additional preemptive
statute of limitations has run. (See Pl.’s Opp’n at 13.) Such putativ

wait until the results of class-certification are known and proceed

pursuant to American Pipe, or file prior to class certification <

 

2 For these same reasons, the Court finds the holding in Jn re Worl
Circuit did not have the benefit of China Agritech and the Supr
purpose of the American Pipe doctrine. Moreover, some of the
regarding the purpose of American Pipe appear to be in tension V
articulation of the purpose of the American Pipe doctrine.

{merican Pipe doctrine is not
t equitable tolling, the Court
"698 F.3d 139, 151 (3d Cir.
if Northwestern Mutual had

t failing to expand American

ican Pipe doctrine here would

y of litigation.” one of the purposes of the American Pipe

ors delaying individual claims
1802. Allowing Northwestern
ncourage additional individual
1 by the course of litigation in

scenario, the Court will likely

ul issues the Court previously

of limited judicial resources.'”

tion that failing to extend the

individual actions before the
> plaintiffs would face a choice:
accordingly with timely claims

and rely on the application of

Icom unpersuasive. The Second
eme Court’s articulation of the
statements in Jn re Worldcom
vith the China Agritech Court’s

 
American Pipe. Automatically extending the American Pipe doctrine to untimely pre-class
certification actions will not discourage such filings. Rather, it will encourage Plaintiffs to “wait[]
out the statute of limitations to piggyback on an earlier, timely filed glass action.” China Agritech,
138 S. Ct. at 1806. The China Agritech Court recognized that a “rule, allowing no tolling for out-
of-time class actions, will propel putative class representatives to file suit well within the limitation
period and seek certification promptly.” Jd. at 1811. The same logic applies to the Court’s decision
to not apply the American Pipe doctrine in this instance. A rule encouraging putative class
members to file their individual actions within the applicable statute of limitations period allows
the Court to use the “ample tools at [its] disposal to manage the suits, including the ability to stay,
consolidate, or transfer proceedings.”'* Id.

Northwestern Mutual is not a putative unnamed class member who never received notice
of this action and must rely on the protection of the American Pipe doctrine. See Weitzner, 909
F.3d at 611. As Justice Sotomayor suggested in China Agritech, the PSLRA may change the
analysis of the application of the American Pipe doctrine betause it imposes “significant
procedural requirements on securities class actions that do not apply to individual or traditionally

joined securities claims.” China Agritech, 138 S. Ct. at 1812 (Sotomayor, J., concurring). “Under

 

13 The Court notes that Northwestern Mutual’s argument regarding an influx of protective filings
by individual plaintiffs concerned with their claims being untimely in light of the statute of repose
appears to be undermined by the Supreme Court’s holding in ANZ Securities. In that matter, the
Supreme Court held that the American Pipe doctrine did not apply to the three-year statute of
repose for violations of Section 13 of the Securities Act. Assuming that principle applies to claims
under the Exchange Act, it may be inevitable that the Court faces a tide of such individual actions
attempting to avoid the applicable statute of repose. Moreover, an increase of protective filings
related to the statute of repose is not necessarily a consequence of the Court not applying the
American Pipe doctrine to Northwestern Mutual’s claims, which are barred by the applicable
statute of limitations.

al

 
the PSLRA, the named plaintiff in a putative class action must publish within 20 days of filing the
complaint a nationwide notice alerting putative class members to the filing of the suit ....” Jd
In In re Valeant, numerous notices were published alerting putative class members,
including Northwestern Mutual, regarding the claims being asserted on their behalf. (See Lead
Pl.’s Opp’n Br., Ex. A., In re Valeant, ECF No. 323-2 (collecting PSLRA notices related to the
appointment of Lead Plaintiff)). Because Northwestern Mutual does not seek to represent a class,
it had no obligation to act to preserve its claims under the American Pipe tolling doctrine. At the
same time, because of the notice provisions of the PSLRA, by waiting more than two years after
the filing of the Consolidated Class Action Complaint and thre¢ years after notice under the
PSLRA was given, Northwestern Mutual “can hardly qualify as diligent in asserting claims and
pursuing relief.” China Agritech, 138 S. Ct. at 1808.
In American Pipe, the Supreme Court identified “[a] recufrent source of abuse” under a
previous version of Rule 23, and extending American Pipe on facts like the instant matter invites
such abuse. 414 U.S. at 547. Under the pre-1966 version of Rule 23, members of a putative class
“eould in some situations await developments in the trial or even final judgment on the merits in
order to determine whether participation would be favorable to their interests.” Id. Thus, “[i]f the
evidence at the trial made their prospective position as actual class members appear weak, or if a
judgment precluded the possibility of a favorable determination, such putative members of the
class who chose not to intervene or join as parties would not be bound by the judgment.” Jd. “The
1966 amendments were designed, in part, specifically to mend this perceived defect in the former
Rule and to assure that members of the class would be identified before trial on the merits and

would be bound by all subsequent orders and judgments.” Jd.

 
Here, Northwestern Mutual was able to wait on the sidelines

two years of motion practice and determine whether its claims were

of the litigation and observe

viable, While Northwestern

Mutual concedes certain portions of the Court’s prior decisipns control in this matter,

Northwestern Mutual also contends other decisions do not. Thus, a

to benefit from American Pipe may only encourage future

developments in the case as the strength of the parties’ positions are t

lowing Northwestern Mutual
plaintiffs to sit back, await

ested through Rule 12 motion

practice, and if there are favorable determinations, file an otherwise untimely individual action

that is saved by the American Pipe doctrine. Such a result does n

economy of litigation.” American Pipe, 414 U.S.., at 553.

In sum. the Court concludes that application of the American

Mutual’s federal law claims would not further the purposes of the d

bt support the “efficiency and

Pipe doctrine to Northwestern

octrine. Weitzner, 909 F.3d at

609 (“[T]he tolling rule need not be applied mechanically. And it should not be applied where

doing so would result in an abuse of American Pipe.”). The Court, accordingly, denies

Northwestern Mutual’s request to apply the doctrine to its federal law claims. The Court, therefore,

finds Northwestern Mutual’s federal law claims to be untimely

limitations.

C, Northwestern Mutual’s Section 20(a) Claims

To survive a motion to dismiss, a plaintiff bringing an ag

plead: “(1) an underlying primary violation by a controlled

defendants] exercised control over the primary violator; and

under the applicable statute of

tion under Section 20(a) must

erson or entity; (2) that [the

(3) that the [d]efendants, as

‘controlling persons,” were in some meaningful sense culpable participants in the fraud.” Wilson

vy. Bernstock, 195 F. Supp. 2d 619, 642 (D.N.J. 2002). “Liability u

upon an independent violation of [the Exchange Act] or the rules

i)
2

nder Section 20(a) is predicated

or regulations thereunder.” Id.

 
(internal quotation marks omitted) (quoting Jn re Party City Sec. Litig., 147 F. Supp. 2d 282, 317
(D.N.J. 2001)).
Here, Northwestern Mutual’s Section 20(a) claims fail as to certain defendants based on
the Court’s finding that Northwestern Mutual's Section 10(b) and Section 18 claims are untimely.
Count VI is brought against Pearson, Rosiello, and Schiller for violations of Section 20(a) of the
Exchange Act. (Compl. {§ 434-40.) Pearson and Rosiello aver that their tolling agreement with
Plaintiffs “covered only claims related to purchases of Valeant securities prior to March 16, 2016.”
(Valeant Defs.’ Moving Br. 1.) The Court’s finding that Northwestern's Mutual’s Section 10(b)
and Section 18 claims are untimely results in Northwestern Mutual being unable to plead an
underlying primary violation against Pearson and Rosiello for purchases made from March 16,
2016 through April 15, 2016. As to Schiller, because Schiller does not have a tolling agreement
with Northwestern Mutual, Northwestern Mutual’s Section 20(a) claims against Schiller fail
entirely.
Iv. CONCLUSION
For the reasons set forth above, the Court finds that Northwestern Mutual’s state law claims
are preempted by SLUSA. The Court further finds that Northwestern Mutual’s federal law claims
are untimely. Because the Court finds that Northwestern Mutual’s claims are not subject to
American Pipe tolling, the Court does not reach Defendants’ argument that the claims are barred
by the statute of repose. The Court, accordingly, grants Defendants’ respective Motions to

Dismiss. An order consistent with this Memorandum Opinion will be entered.

s/ Mi¢hael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
Dated: September 10, 2019

 
